


Exhibit 10(x)
G&K SERVICES, INC.
RESTATED EQUITY INCENTIVE PLAN (2013)
TERMS OF NON-QUALIFIED
NON-EMPLOYEE DIRECTOR STOCK OPTION (For Use On or After January 1, 2015)
INITIAL GRANT


Pursuant to a letter (the “Grant Letter”) addressed and delivered to you from
G&K Services, Inc. (the “Company”), and subject to your acceptance in accordance
with paragraph 1 below, the Company has granted you a non-qualified stock option
(the “Option”) pursuant to the terms of the G&K Services, Inc. Restated Equity
Incentive Plan (2013) (the “Plan”). A copy of the Plan is enclosed herewith. The
terms of your Option are governed by the provisions of the Plan generally and
the specific terms set forth below. Your Grant Letter and this statement of
terms are your Award Agreement under the Plan. In the event of any conflict or
inconsistency between the terms set forth below and the provisions of the Plan,
the provisions of the Plan shall govern and control.
1.
Number of Shares Subject to the Option. Upon your acceptance of the Option, the
Option entitles you to purchase all or any part of the aggregate number of
shares of Class A Common Stock of the Company (the “Common Stock”) set forth in
the Grant Letter as “G&K Stock Option Shares,” in accordance with the Plan. To
accept the Option, within 14 days of the Grant Date, you must log into your
account at www.computershare.com/employee/us and select the ‘Acknowledge Grant’
button associated with your grant.

2.
Purchase Price. The purchase price of each share of Common Stock covered by the
Option shall be the “Exercise Price” set forth in the Grant Letter.

3.
Exercise and Vesting of Option.

(a) The Option is exercisable only to the extent that all, or any portion
thereof, has vested. Except as provided in subparagraph 3 (b) and paragraph 4
below, the Option shall vest in three (3) equal installments, such installments
to begin on the first anniversary of the “Grant Date” set forth in the Grant
Letter and continuing on each of the next two anniversaries thereof (each
individually a “Vesting Date”) until the Option is fully vested. Except as
provided in subparagraph 3 (b) below, in the event that you cease to be a
Director of the Company prior to any Vesting Date, that portion of the Option
scheduled to vest on the Vesting Date, and all portions of the Option scheduled
to vest in the future, shall not vest and all rights to and under such
non-vested portions of the Option will terminate.
(b) If your ceasing to be a Director of the Company constitutes a Qualified
Retirement as a Director of the Company, as defined below, then the Option shall
become exercisable with respect to that portion that is not yet vested (as set
forth in subparagraph 3(a) above) in two substantially equal installments, the
first installment to vest on the first anniversary of the date you cease to be a
Director, as established by the Company, and the second installment to vest on
the second anniversary of the date you cease to be a Director. Provided,
however, that any installment that would otherwise vest after the Expiration
Date, as defined in subparagraph 4(a) below, shall not vest, but shall instead
be forfeited at the time you cease to be a Director of the Company. For purposes
of this Grant Letter, Qualified Retirement as a Director of the Company shall
mean voluntary termination of service as a Director on attaining age 70, the
mandatory retirement age, or, if earlier, after completing at least twelve
consecutive years of service as a Director.
4.
Term of Option.

(a)
To the extent vested, and except as otherwise provided herein or in the Plan, no
Option is exercisable after the expiration of ten (10) years from the Grant Date
(such date to be hereinafter referred to as the “Expiration Date”).

(b)
Notwithstanding anything to the contrary herein, an Option shall automatically
become immediately exercisable in full upon the death of a Non-Employee
Director.

(c)
A Non-Employee Director of the Company who shall cease to be such a Non-Employee
Director for any reason, including death, while holding an Option that has not
expired and has not been fully exercised, may, at any time within one year of
the date the Non-Employee Director ceased to be a Non-Employee Director (but in
no event after the Option has expired under the provisions of subparagraph 4(a)
above), exercise the Option with respect to any Common Stock as to which the
Non-Employee Director could have exercised on the date he or she ceased to be
such a Non-Employee Director.

If your ceasing to be a Director of the Company constitutes a Qualified
Retirement as a Director of the Company, the Option shall be exercisable by you
(to the extent the Option is vested on the date of your Qualified Retirement as
a Director of the Company or becomes vested in accordance with subparagraph 3(b)
above) at any time within the three (3) year period following the date of such
Qualified Retirement, but in no event later than the Expiration Date. In the
event of your death during the time period that the Option is vested and
exercisable (or becomes vested and is exercisable), the Option may be exercised
(to the extent that you shall have been entitled if you had lived to exercise
the Option on

1

--------------------------------------------------------------------------------




the date it is exercised) by the person to whom the Option is transferred by
will or the applicable laws of descent and distribution.
5.
Method of Exercise. Subject to the terms and conditions set forth herein and in
the Plan, the Option may be exercised, in whole or in part, by logging into your
account at www.computershare.com/employee/us or calling 1-800-851-1982 and
specifying the number of shares to be purchased and by paying in full the
Purchase Price for the number of shares of Common Stock with respect to which
the Option is exercised. Subject to the provisions of the Plan, such Purchase
Price shall be paid in cash and/or in shares of Common Stock of the Company or
other property. In addition, you shall, on or about notification to you of the
amount due, pay promptly an amount sufficient to satisfy applicable federal,
state and local tax requirements, if any. In the event the Option shall be
exercised by any person other than you, such notice shall be accompanied by
appropriate proof of the right of such person to exercise the Option. The
Company has no obligation to deliver shares or cash upon exercise of the Option
until all applicable withholding taxes have been paid or provided for payment
and until such shares are qualified for delivery under such laws and regulations
as may be deemed by the Company to be applicable thereto. Prior to the issuance
of shares of Common Stock upon the exercise of the Option, you will have no
rights as a shareholder.

6.
Non Transferability. No stock Option may be transferred, pledged or assigned
otherwise than by will or the laws of descent and distribution. An Option may be
exercised, during your lifetime, only by you, or by your guardian or legal
representative. Any attempted assignment, transfer, pledge, hypothecation, or
other disposition of the Option contrary to the provisions of the Plan or the
provisions hereof, and the levy of any execution, attachment, or similar process
upon the Option, will be null and void and without effect.

7.
Adjustment. In the event that the number of shares of Common Stock shall be
increased or decreased through a reorganization, reclassification, combination
of shares, stock split, reverse stock split, spin-off, stock dividend, or
otherwise, then the Option shall be appropriately adjusted by the Committee, in
number of shares or Purchase Price or both to reflect such increase or decrease.
In the event of a dividend in kind or distribution (other than normal cash
dividends) to shareholders of the Company, then the price, number of shares,
other terms or a combination of the foregoing with respect to the Option shall
be equitably adjusted in order to prevent dilution or enlargement of your rights
under the Plan, in such manner as determined by the Committee in its sole
discretion. In the event there shall be any other change in the number or kind
of outstanding shares of Common Stock, or any stock or other securities into
which such shares of Common Stock shall have been changed, or for which it shall
have been exchanged, whether by reason of a merger, consolidation or otherwise,
then the Committee shall, in its sole discretion, determine the appropriate
adjustment, if any, to be effected.

8.
Withholding. Pursuant to the provisions of the Plan, and as described in greater
detail therein, the Company will have the right to withhold from any payments
made in connection with the Option, or to collect as a condition of payment or
delivery, any taxes required by law to be withheld.

9.
Further Assurances. By accepting the Option, you agree to execute such papers,
agreements, assignments, or documents of title as may be necessary or desirable
to effect the purposes described herein and carry out its provisions.

10.
Third Party Beneficiaries. Nothing contained herein is intended or shall be
construed as conferring upon or giving to any person, firm or corporation other
than you and the Company any rights or benefits.

11.
Entire Understanding. The provisions set forth herein and those contained in the
Grant Letter and the Plan embody the entire agreement and understanding between
you and the Company with respect to the matters covered herein, in the Grant
Letter and in the Plan, and such provisions may only be modified pursuant to a
written agreement signed by the party to be charged.

12.
Governing Law. The agreement and understanding regarding the Option, and its
interpretation and effect, shall be governed by the laws of the State of
Minnesota applicable to contracts executed and to be performed therein.

13.
Amendments. Except as otherwise provided in the Plan, this Award Agreement may
be amended only by a written agreement executed by the Company and you.




2